 

Exhibit 10.15

[3535 General Atomics Court ‑ Fate Therapeutics, Inc.]

 

THIRD AMENDMENT TO LEASE AGREEMENT

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Third Amendment”) is made as
September 2nd, 2014 (“Effective Date”), by and between ARE-3535/3565 GENERAL
ATOMICS COURT, LLC, a Delaware limited liability company (“Landlord”), and FATE
THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement dated as of
December 3, 2009 as amended by that certain First Amendment to Lease dated
October 11, 2011 and that certain Second Amendment to Lease Agreement dated
September 30, 2013 (as amended, the “Lease”). Pursuant to the Lease, Tenant
leases certain premises consisting of approximately 23,684 rentable square feet
in a building located at 3535 General Atomics Court, San Diego, California
(“Premises”). Capitalized terms used herein without definition shall have the
meanings defined for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
herein, to amend Section 30(g) of the Lease regarding the use of the HazMat
Safety Building.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1. HazMat Storage. As of the Effective Date, Section 30(g) of the Lease is
hereby deleted in its entirety and replaced with the following:

“g. HazMat Safety Building. In connection with its use of the Premises, Tenant
shall have the right to the non-exclusive use of certain space designated by
Landlord in a Hazardous Materials safety building located at the Project for the
storage of chemicals, Hazardous Materials waste and other Hazardous Materials
from time to time (“HazMat Safety Building”). Landlord hereby designates the 2
separately partitioned portions of the Hazmat Safety Building shown on Exhibit L
hereto (each, a “Tenant Safety Building Space”) for Tenant’s use in accordance
with this Lease. Tenant shall use the Tenant Safety Building Spaces, maintain
appropriate records, obtain and maintain appropriate insurance, implement
reporting procedures, and take or cause to be taken all other actions necessary
or required under applicable state and federal Legal Requirements in connection
with the use of the Tenant Safety Building Spaces. Tenant shall surrender the
Tenant Safety Building Spaces in accordance with the requirements of Section 28
hereof.

Tenant shall have the right to use each Tenant Safety Building Space through the
expiration or earlier termination of this Lease; provided, however, that
Landlord shall have the right to terminate Tenant’s right to use Tenant Safety
Building Space #2 (as identified on Exhibit L) at anytime upon not less than 30
days prior written notice to Tenant. Upon any such early termination, Tenant
shall surrender the Tenant Safety Building Space #2 on or before the date set
forth in such notice in the condition required hereunder.”

As of the Effective Date, Exhibit A to this Third Amendment is deemed attached
to the Lease as Exhibit L thereto.

2. Miscellaneous.

 

a.

This Third Amendment is the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions. This Third Amendment may be amended only by
an agreement in writing, signed by the parties hereto.

 

b.

This Third Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest ands shareholders.

 

 

 

 

[g201603031736066433600.jpg]

 

 

--------------------------------------------------------------------------------

[3535 General Atomics Court ‑ Fate Therapeutics, Inc.]

 

 

c.

This Third Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Third Amendment attached thereto. 

 

d.

Landlord and Tenant each represent and warrant that it has not dealt with any
broker, agent, or other person (collectively, “Broker”) in connection with this
transaction, and that no Broker brought about this transaction. Landlord and
Tenant each hereby agrees to indemnify and hold the other harmless from and
against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Landlord or Tenant, as applicable,
with regard to this leasing transaction.

 

e.

Except as amended and/or modified by this Third Amendment, the Lease is hereby
ratified and confirmed, and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Third Amendment. In the event
of any conflict between the provisions of this Third Amendment and the
provisions of the Lease, the provisions of this Third Amendment shall prevail.
Whether or not specifically amended by this Third Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Third Amendment.

[Signatures are on the next page.]

 

 

 

 

[g201603031736066433600.jpg]

2

 

--------------------------------------------------------------------------------

[3535 General Atomics Court ‑ Fate Therapeutics, Inc.]

 

EXHIBIT A

Exhibit L

TENANT SAFETY BUILDING SPACES

 

[g201603031736069403600.jpg]

 

 

 

 

[g201603031736066433600.jpg]

 

--------------------------------------------------------------------------------

[3535 General Atomics Court ‑ Fate Therapeutics, Inc.]

 

IN WITNESS THEREOF, the parties hereto have executed this Third Amendment as of
the Effective Date.

 

LANDLORD:

 

ARE-3535/3565 GENERAL ATOMICS COURT, LLC,

a Delaware limited liability company

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

a Maryland corporation,

managing member

 

 

 

By:

/s/ Gary Dean

 

 

 

Gary Dean

Vice President

RE Legal Affairs

 

 

TENANT:

 

FATE THERAPEUTICS, INC.,

a Delaware corporation

 

By:

 

/s/ Scott Wolchko

Name:

 

Scott Wolchko

Title:

 

CFO

 

 

[g201603031736066433600.jpg]

3

 